Title: Treasury Department Circular to the Collectors of the Customs, 2 January 1792
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,January 2, 1792.
Sir,

It will prevent injury from accidents if the Collectors of the Customs, in all cases of the delivery of a Register to be cancelled, shall cut a hole in the like manner as is directed in the circular letter of the 21st of September last, in regard to the Registers therein mentioned.
All certificates of Registry delivered up at any office, wherever issued, are hereafter to be transmitted to the Treasury, with an endorsement of the time and place of delivery and the cause of surrender, whether it be a transfer of property or any other.
Having in consequence of enquiry, instructed several of the Collectors that the annual compensations allowed in the 54th section of the last Collection Law to themselves or the Surveyors might be paid out of the monies in their hands, I think it best to make the instruction circular. The officer entitled to the compensation will make out an account for the compensation due up to the first instant, which may be discharged out of the monies arising from Impost and Tonnage; and thereafter may be so paid quarterly. The commencement of the allowance is on the first day of October 1790.
The Bank of the United States being now in operation I have to desire that you will extend my instructions of the 22d of September 1789, in regard to receiving the Cash Notes and Post Notes of the Bank of North America, to the Cash Notes and Post Notes of the Bank of the United States, which are to be received and exchanged in like manner. The Directors have been requested by me to transmit you the signatures of the President and Cashier, as was done in the case of the Bank of North America.
Circumstances of the utmost importance render it necessary that the quarterly returns up to the 31st of December 1791, be made with all possible expedition, particularly those relative to Impost and Tonnage.
I am, Sir,  Your obedient servant,

A Hamilton
The Collectors of the Customs.

